IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 396 MAL 2021
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
DARNELL J. WILLIAMS,                          :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 28th day of December, 2021, the Application to Remand to Trial

Court is DENIED and the Petition for Allowance of Appeal is DENIED.